In a proceeding pursuant to Family Court Act article 7, the appeal is from an order of disposition of the Family Court, Rockland County (Stanger, J.), dated October 13, 1994, which, after a fact-finding hearing, awarded custody of the appellant to the Department of Social Services for a period of 18 months.
Ordered that the order is affirmed, without costs or disbursements.
We have reviewed the record and agree with the appellant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Miller, J. P., Ritter, Sullivan, Friedmann and Krausman, JJ., concur.